Citation Nr: 1741943	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease, to include due to herbicide exposure?

2. Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease, to include due to herbicide exposure.

3. Entitlement to total disability due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He died in August 2011.  The appellant is the Veteran's widow and she has been appointed as the substitute claimant in light of his demise.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied entitlement to service connection for a lung disorder for lack of new and material evidence, and denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The appellant submitted a VA Form 9 appealing the issues of entitlement to service connection for chronic obstructive pulmonary disease, to include as due to exposure to herbicides and entitlement to individual employability.

In May 2012, VA denied claims of entitlement to service connection for cause of death.




FINDINGS OF FACT

1. In a December 2004 rating decision, VA denied entitlement to service connection for chronic obstructive pulmonary disease.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. The evidence received since December 2004 is new, relates to a previously unestablished fact necessary to substantiate the service connection claim for chronic obstructive pulmonary disease, and raises a reasonable possibility of changing the prior outcome. 

3. Chronic obstructive pulmonary disease did not have its clinical onset in service, and is not otherwise related to active duty, to include due to the Veteran's exposure to Agent Orange.

4. The Veteran's disability ratings did not qualify for consideration of entitlement to a total disability rating for individual unemployability on a schedular basis.

5. The combined impact of the Veteran's current service connected disabilities presented no unusual or special symptoms not already considered by the assigned rating schedule.


CONCLUSIONS OF LAW

1. The December 2004 rating decision denying entitlement to service connection for a lung disorder is final, however, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105  (West 2014); 38 C.F.R. § 3.156  (2016).

2. A lung disorder, to include chronic obstructive pulmonary disease, was not incurred or aggravated inservice to include due to inservice exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

3. The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material Evidence and Service Connection

The appellant is seeking to reopen a claim which has been previously denied.  Specifically, in December 2004 VA denied a claim of entitlement to service connection for a lung disability.  The Veteran was notified of that decision, however, he did not perfect a timely appeal, or submit new and material evidence within a year.  As such, the December 2004 decision is now final.  38 U.S.C.A. § 7105.

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The United States Court of Appeals for Veterans Claims interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may also be established for current disabilities on the basis of a presumption that certain chronic diseases manifested themselves to a certain degree within a certain time after service must have had their onset in service.  Presumptive service connection is also available for other disorders based on inservice exposure to herbicides in the Republic of Vietnam.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  While the evidence shows that the Veteran served in combat in the Republic of Vietnam this presumption does not apply, given that he was not diagnosed with a disease subject to presumptive service connection.  

The United States Court of Appeals for the Federal Circuit has held that if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation).  Although the Combee decision pertained to radiation claims, the same rationale has applied to claims based on herbicide exposure.  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

III. Facts

The Veteran died in August 2011 due to congestive heart failure.  Tobacco use was also noted on his death certificate.  The appellant seeks to establish service connection for the Veteran's lung problems (now claimed as chronic obstructive pulmonary disease), to include as due to exposure to herbicides.  She contends that his lung problems were either incurred in service or were the result of exposure to toxins, including Agent Orange, while the Veteran served in Vietnam.  The appellant states that the Veteran's lung disability began one to two years after his service in Vietnam.

A review of the service treatment records does not show any complaints, findings or diagnoses of a chronic lung disorder, to include chronic obstructive pulmonary disease.  

A September 2004 Gulf War registry examination provides the first documented diagnosis of chronic obstructive pulmonary disease.

As noted above, the RO denied the Veteran's claim for service connection for a lung disability in a December 2004 rating decision, concluding that the disability was not related to service.  At that time, there was no competent evidence linking the Veteran's lung disability to his military service.  Since that decision medical evidence that has been obtained that relates to a previously unestablished fact necessary to substantiate the service connection claim for chronic obstructive pulmonary disease, and raises a reasonable possibility of changing the prior outcome.  Specifically, the Veteran submitted an April 2010 statement by Dr. K.E.W. who opined that Agent Orange and dioxin contributed to his lung disability.  Thus, the claim is reopened.

The appellant testified at a videoconference hearing in February 2016.  She asserted that the Veteran's lung disabilities were the result of exposure to herbicides while stationed in Vietnam.  The appellant explained that the Veteran complained of breathing issues ever since he served in Vietnam.  She stated that planes sprayed Agent Orange overhead and that the chemical then landed directly onto the Veteran's skin.  She also argued that the Veteran ate food and drank water that was sprayed with the toxin.  Considering the Veteran's service in Republic of Vietnam, the Board finds that the law presumes  that he was exposed to Agent Orange.

In October 2012, a medical opinion was obtained after additional development had been conducted with regard to the appellant's contentions.  The VA examiner explained that the Veteran had end stage severe chronic obstructive pulmonary disease at the time of death.  He also had a long history of smoking and quit in 1997, after having a history of more than 100 "pack years" of smoking.  The examiner also explained that a review of medical literature and studies conducted by the Veteran's Health Administration do not support an association of Agent Orange to chronic obstructive pulmonary disease.  The examiner referenced a lack of any documented or validated studies which have shown a causal relationship between Agent Orange exposure and chronic obstructive pulmonary disease.

The examiner further opined that the Veteran's congestive heart failure cause of death determination was a misdiagnosis.  Rather congestive heart failure was related to severe chronic obstructive pulmonary disease, which caused right sided heart failure, considering his normal ejection fraction rates.  While the Veteran tested positive for ischemia in March 2011, the examiner explained that the only way to confirm ischemic heart disease is by a left heart catheter, which the Veteran never had.  The examiner thus opined that the ischemia test was a false positive.

Ultimately, the examiner opined that the Veteran's lung disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  For the foregoing reasons, the Board agrees.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the most probative evidence in this case is not in equipoise.  Rather, the evidence preponderates against the claim.  

Although the appellant is sincere in her belief as to etiology, the interplay of these disabilities and the Veteran's exposure to contaminants is a complex question, not amenable to lay statements and testimony.  Moreover, the competent VA examiner provided more likely alternative risk factors and/or causes for the disabilities on appeal.  In contrast to Dr. K.E.W.'s opinion, the VA physician is shown to have reviewed the entire record, and to provide reasons and bases for the opinion that the Veteran's chronic obstructive pulmonary disease was not related to service. 

The evidence preponderates against finding entitlement to service connection for a lung disorder to include chronic obstructive pulmonary disease to include due to exposure to herbicides.  The most probative evidence of record indicates that the Veteran's lung disabilities were not related to service.  As the preponderance of the probative and competent evidence weighs against the claim, the claim must be denied.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.102.

IV. Individual unemployability

Prior to his death the Veteran claimed entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  To establish such entitlement there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone were of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

During the hearing before the undersigned, the appellant asserted that the Veteran was entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration is given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 4.16, 4.19 (2015). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned where there are two or more service-connected disabilities, provided that at least one disability is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned, for Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. §  4.16(a).  38 C.F.R. § 4.16(b).

The sole fact that a claimant was unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

At the time of his death the Veteran had a combined disability rating of 60 percent due to posttraumatic stress disorder (30 percent), a right ankle sprain (20 percent), a bilateral hearing loss (10 percent), tinnitus (10 percent) and hypertension (noncompensable).  His combined rating was 60 percent from and thus he did not meet the schedular requirements for individual unemployability.  That is, the Veteran did not have a single service-connected disability evaluated at 60 percent or greater, or a combined evaluation due to service connected disorders of 70 percent or more with at least one service-connected disability evaluated at 40 percent.

As the Veteran did not meet the scheduler requirements for a total disability rating due to individual unemployability, the only remaining question is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular total disability rating due to individual unemployability evaluation under 38 C.F.R. § 4.16 (b) (2016).  

Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16 (b) regardless of the veteran's disability ratings where the service connected disabilities alone render him unemployable.  The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16 (b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

Upon review of all of the evidence of record, both lay and medical, the Board finds that referral for an extraschedular consideration of a total disability rating due to individual unemployability is not warranted.

The question whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Still, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Here, the weight of such evidence indicates that the functional effects of the Veteran's service connected disabilities alone did not render him unable to obtain or retain at least some form of substantially gainful employment.  Rather, the evidence indicates that the Veteran left his last full time job largely due to his nonservice connected chronic  obstructive pulmonary disorder.  The Veteran's spouse submitted a statement in April 2010 regarding the severity of his chronic obstructive pulmonary disorder, and how the condition impacted his ability to work.  Indeed, C.E., the Veteran's supervisor also submitted statement regarding the Veteran's breathing difficulties in September 2010.  At that time the Veteran was removed from his position at work due to his physical disability manifested as coughing, dizziness, and shortness of breath.  C.E. stated that the Veteran's breathing difficulties made him a liability to the company, and thus the Veteran's employment at the company was at that time "short lived".  Dr. K.E.W. also attributed the Veteran's total disability to severe pulmonary disease in his April 2010 statement.

The Veteran was not service connected for chronic obstructive pulmonary disorder, and as such the impact of that nonservice connected disability may not be considered.  The Veteran made limited assertions concerning the functional effects of his service connected posttraumatic stress disorder, and other disabilities, as they relate to his occupation or work, but they alone are not shown to cause unemployability.  

Given the preponderance of the evidence pointing to nonservice connected disorders as the cause for any difficulty in obtaining and maintaining substantially gainful employment, the evidence shows that the combined functional impairment due to service connected disabilities alone was not so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that the Veteran's service-connected disabilities did not render him unemployable during the relevant time period.

Under these circumstances, the standard for referring this matter for extra-scheduler consideration is not met, and the claim for a total disability rating due to individual unemployability must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The claim is denied.

The Board takes this opportunity to note that while the appellant was denied entitlement to service connection for the Veteran's cause of death in May 2012, she may submit evidence to reopen that claim, to specifically include medical opinion evidence showing that the Veteran's cause of death was due to ischemic heart disease.  Such a statement should include a well-reasoned explanation explaining why the Veteran had ischemic heart disease.


ORDER

Entitlement to service connection for lung problems, to include chronic obstructive pulmonary disease, to include as due to exposure to herbicides is denied.

Entitlement to total disability due to individual unemployability is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


